


September 28, 2006






Dennis J. Mouras
CareAdvantage, Inc.
President and Chief Executive Officer
485-C Route One South
Iselin, NJ 08830-4124



 
Re:
Termination of Services and Licenses Agreement



Dear Dennis:


Following up on our conversation last week, this letter provides written
notification that Kaiser Foundation Health Plan of the Northwest (“Kaiser”) is
exercising its right to terminate its Services and License Agreement
(“Agreement”) with CareAdvantage, Inc. In accordance with Section 5.2, the
Agreement will terminate effective December 31, 2006.
 
Upon termination, all data disclosed to CareAdvantage should either be returned
to Kaiser or destroyed. Please work with Gary Smith to help us determine the
most appropriate approach. No copies should be retained by CareAdvantage.
 
As we discussed, this was not an easy decision and in no way reflects on the
quality of work performed by CareAdvantage. Nevertheless, due to budget issues,
we believe that the decision was necessary. I have found the staff of
CareAdvantage to be professional and proactive in working with Kaiser. We have
been pleased with the work performed to date and hope that our decision will not
negatively affect our ability to continue our relationship at some point in the
future.
 
Please feel free to contact me with any questions.
 



    Sincerely,            /s/ Gary O. Morgan      Gary O. Morgan      Vice
President, Product & Business Development

 
 

cc:
Tricia Peters, Acting President

  William N. Wiechmann, Vice President, Regional Counsel 

 
 